DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fawcett et al. (Pub #US 2012/0099256 A1).
Consider claim 1, Fawcett et al. clearly show and disclose a security system for an electronic item of merchandise, the security system comprising: a sensor (10, Fig. 2) configured to be electrically connected to an item of merchandise, wherein the sensor is configured to detect a security event [0014]; and a clip (28, Fig. 2) configured to be attached to the item of merchandise, wherein the clip comprises a connector configured to removably engage an input port of the item of merchandise, wherein the sensor is removably attachable to the clip such that the sensor is configured to be removed from the clip while the clip remains attached to the item of merchandise and the connector remains engaged with the input port, and wherein the sensor is configured to be electrically connected to the item of merchandise when the connector is engaged with the input port and the sensor is attached to the clip [0019 and Claim 2].
Consider claim 2, Fawcett et al. clearly show and disclose the security system, further comprising an alarm module configured to communicate with the sensor, wherein the alarm module is configured to be coupled to a remote power source (battery) for providing power to the sensor and the item of merchandise [0003 and 0004].
Consider claim 3, Fawcett et al. clearly show and disclose the security system, wherein the sensor and the clip are configured to rotatably engage with one another [0018].
Consider claim 4, Fawcett et al. clearly show and disclose the security system, wherein the sensor and the clip are configured to slidably (insert) engage with one another [0020].
Consider claim 5, Fawcett et al. clearly show and disclose the security system, further comprising an alarm module configured to communicate with the sensor, wherein the alarm module is configured to generate a security signal in response to the security event (unsecured state) [0020] and (Claim 12).
Consider claim 6, Fawcett et al. clearly show and disclose the security system, wherein the sensor is configured to generate a security signal in response to the security event [0015].
Consider claim 7, Fawcett et al. clearly show and disclose the security system, further comprising a cable (40, Fig. 2) extending between the clip (28, Fig. 2) and the connector (45, Fig. 2) [0020].
Consider claim 8, Fawcett et al. clearly show and disclose the security system, wherein the clip (28, Fig. 2) and the cable (40, Fig. 2) are integrated into a single component [0020].
Consider claim 9, Fawcett et al. clearly show and disclose the security system, wherein the cable (40, Fig. 2) is flexible [0015].
Consider claim 11, Fawcett et al. clearly show and disclose the security system, wherein each of the sensor and the clip comprises one or more conductors, and wherein the conductors are configured to be electrically connected with one another when the sensor is attached to the clip [0014 and 0016].
Consider claim 12, Fawcett et al. clearly show and disclose the security system, wherein each of the sensor and the clip comprises one or more engagement (insert) features for facilitating removable engagement with one another [0020].
Consider claim 13, Fawcett et al. clearly show and disclose the security system, wherein the security event comprises removing the sensor from the item of merchandise in an authorized manner [0015].
Consider claim 14, Fawcett et al. clearly show and disclose the security system, wherein the clip or the sensor is configured to receive one or more bracket arms (20, Fig. 1) for securing the sensor to the item of merchandise [0014].
Consider claim 15, Fawcett et al. clearly show and disclose the security system, further comprising an alarm module (25, Fig, 1) configured to communicate with the sensor (10, Fig. 1), wherein the sensor is coupled to the alarm module via a cable [0014].
Consider claim 16, Fawcett et al. clearly show and disclose the security system, further comprising an adhesive (pressure sensitive adhesive) for attaching the clip to the item of merchandise [0020].
Consider claim 19, Fawcett et al. clearly show and disclose a security system for an electronic item of merchandise, the security system comprising: a sensor (28, Fig. 2) configured to be electrically connected to an item of merchandise, wherein the sensor (10, Fig. 2) is configured to detect a security event; and a clip (28, Fig. 2) configured to be attached to the item of merchandise, wherein the sensor is removably attachable to the clip such that the sensor is configured to be removed from the clip while the clip remains attached to the item of merchandise, wherein each of the sensor and the clip comprises one or more conductors, wherein the conductors are configured to be electrically connected with one another when the sensor is attached to the clip, and wherein the sensor is configured to be electrically connected to the item of merchandise when the sensor is attached to the clip [0014 and 0020].
Consider claim 20, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 1. Therefore, claim 20 has been analyzed and rejected with regards to claim 1 as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fawcett et al. (Pub # US 2012/0099256 A1) as applied to claims 7 and claim 1 above, and further in view of Yunker et al. (Pub #US 2013/0063266 A1).
Consider claim 10, Fawcett et al. teaches the security system includes the cable (40. Fig. 2).
Fawcett et al. does not teach wherein the cable is regid.
In the same field of endeavor, Yunker et al. teaches wherein the cable (204, Fig, 3) is rigid [0018] for the benefit of utilizing common cable to limiting the operating distance.
Therefore, it would have been obvious to a person of ordinary skill in the art to include the cable is rigid as shown in Yunker et al., in Fawcett et al. device for the benefit of utilizing common cable to limiting the operating distance.
Consider claim 17, Fawcett et al. teaches similar invention.
Fawcett et al. does not teach the security system, further comprising a monitoring system configured to wirelessly communicate with the sensor.
In the same field of endeavor, Yunker et al. teaches the security system, further comprising a monitoring system configured to wirelessly communicate with the sensor [0026] for the benefit of remotely communicate with the central monitor station.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further include a monitoring system configured to wirelessly communicate with the sensor as shown in Yunket et al., in Fawcett et al. device for the benefit of remotely communicate with the central monitor station.
Consider claim 18, Fawcett et al. teaches similar invention.
Fawcett et al. does not teach the security system, further comprising an alarm module configured to communicate with the sensor, wherein the alarm module is configured to removably support the sensor thereon.
In the same field of endeavor, Yunker et al. teaches the security system, further comprising an alarm module configured to communicate with the sensor, wherein the alarm module is configured to removably support the sensor thereon [0023] for the benefit of detecting the change and activate the alarm.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further include an alarm module configured to communicate with the sensor, wherein the alarm module is configured to removably support the sensor thereon as shown in Yunker et al., in Fawcett et al. device for the benefit of detecting the change and activate the alarm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/
Primary Examiner, Art Unit 2687